SEILER, Judge
(concurring).
I concur in the affirmance, but on the ground that there was no requirement that defendant be furnished counsel or advice thereto prior to his display to the victim, as the principal opinion acknowledges in the footnote on page 7. I do not agree that Tollett v. Henderson,-U.S.-, 93 *643S.Ct. 1602, 36 L.Ed.2d 235, decided April 17, 1973 by the United States Supreme Court is applicable. As that case points out, it did involve deprivation of constitutional rights (not so here) and it also had a stale claim aspect to it, being made for the first time 25 years later. There is nothing of that sort in the case before us.